Citation Nr: 0212092	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-18 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disability other than posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and a friend  


ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
June 1975.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied reopening the claim of entitlement to 
service connection for a psychiatric disability.  


FINDINGS OF FACT

1.  The veteran was notified of the September 1982 denial of 
entitlement to service connection for a nervous disability by 
letter, and a notice of disagreement was not filed within the 
prescribed time period.  

2.  Evidence received since the September 1982 decision is 
duplicative of previously considered evidence or is not 
probative of the issue of entitlement to service connection 
for a psychiatric disability other than PTSD.  


CONCLUSIONS OF LAW

1.  The September 1982 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2001).  

2.  The evidence received since the September 1982 decision 
is not new and material evidence; the claim of entitlement to 
service connection for a psychiatric disability other than 
PTSD is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue of whether new and material evidence has been 
submitted to reopen the claim may be adjudicated because the 
VA fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available service medical records and medical 
records from the veteran's post-service health care 
providers.  The veteran received VA examinations, filed 
numerous lay statements with the RO, and provided sworn 
testimony at a December 1999 regional office hearing.  The 
RO's October 1999 and May 2001 letters to the veteran, the 
September 1998, December 1998, and November 2001 rating 
decisions, and the December 1998, September 1999, May 2000, 
and November 2001 statements of the case informed the veteran 
of the applicable laws and regulations, including provisions 
of the Veterans Claims Assistance Act of 2000, and of the 
evidence needed to substantiate the claim.  New provisions of 
the Veterans Claims Assistance Act of 2000, which redefine 
VA's obligations with respect to the duty to assist and 
inform the veteran, apply only to claims filed on or after 
August 29, 2001 and do not apply here because the veteran 
filed his application to reopen the claim in November 1997.  
Since the veteran was informed of the applicable laws and 
regulations and of the evidence needed to substantiate the 
claim and provided ample opportunity to submit such evidence, 
and the VA has also attempted to obtain such evidence, the VA 
has fulfilled its duty to assist and inform the veteran.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

The November 1979 rating decision denied entitlement to 
service connection for a nervous disability because service 
records included no evidence of an acquired psychiatric 
disorder and because the veteran's adult situation reaction 
with depression features is a personality disorder for which 
VA compensation is not payable.  See 38 C.F.R. § 3.303(c).  
The October 1981 and September 1982 rating decisions 
continued the denial of service connection.  The rating 
decisions from November 1979 to September 1982 became final 
because the veteran was notified of each of the decisions by 
letter, and notices of disagreement were not filed within the 
prescribed time periods.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302.  

At the time of the final September 1982 decision, the 
evidence included Form DD 214, a March 1976 formal 
application for nonservice-connected pension, a September 
1979 formal application for service connection, service 
medical records, and post-service VA and private medical 
records.  Form DD 214 showed that the veteran earned a 
National Defense Service Medal and Rifle Marksman Badge but 
that he had no foreign or sea service.  The March 1976 
application claimed onset of a nervous disability in 1973 
whereas the September 1979 application claimed onset in May 
1976, within one year of the veteran's June 1975 separation 
from service.  Service medical records showed that the 
veteran's psychiatric health was deemed normal at the July 
1973 preinduction and June 1975 separation examinations.  In 
March 1975, he was treated for chronic alcoholism, which 
began at age 16 following trauma from severe family problems.  
Post-service VA and private medical records included 
diagnoses of depressive neurosis and passive-aggressive 
personality disorder in July 1976, situational reaction to 
adult life and possible habitual excessive drinking in 
December 1977, periodic excessive drinking in January 1978, 
adjustment reaction of adulthood and depressive neurosis in 
January 1979, chronic alcoholism and explosive behavior 
personality disorder in October 1979, and recurrent major 
depressive disorder, anxiety disorder with panic attacks, 
PTSD, alcohol abuse, multiple substance abuse, and mixed 
personality disorder, including compulsive, narcissistic, 
histrionics, and passive-aggressive, during a March 1982 to 
July 1982 VA hospitalization.  

The RO denied entitlement to service connection for a nervous 
disability in September 1982 because the claims folder 
contained no proof of Vietnam service and because the post-
service diagnosis of PTSD did not conform to the criteria for 
DSM-III diagnosis.  The September 1982 decision became final 
because the RO notified the veteran of the decision by letter 
dated October 6, 1982, and he did not appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  The 
veteran then waited over 15 years before he filed another 
application to reopen the claim in November 1997.  The 
September 1998 rating decision denied reopening the claim, 
and the veteran perfected a timely appeal.  

The veteran has not submitted new and material evidence to 
reopen the claim.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(2001).  

The evidence submitted since September 1982, which includes 
lay statements, testimony from a December 1999 regional 
office hearing, additional service department records, 
additional post-service VA and private medical records, and 
miscellaneous documents, is duplicative of previously 
considered evidence or is not probative of the issue of 
entitlement to service connection.  

The veteran's lay statements to the July 1998, November 1998, 
and January 2000 VA examiners, which assert that he was 
diagnosed with depression or manic depressive disorder during 
three jail or prison terms served from 1982 to 1995 are not 
material because VA and private medical records show that the 
veteran was not incarcerated.  Police took him to emergency 
rooms after multiple suicide attempts and injuries in bar 
fights, motorcycle accidents, and a dog attack, and he was 
picked up many times and taken to VA hospitals after he was 
discovered wandering around in a drunken state.  The 
veteran's testimony from the December 1999 hearing and other 
lay statements duplicate earlier lay assertions that a 
nervous disability began sometime in 1973-1976.  These 
statements are also not probative because the veteran is a 
lay person who is not competent to relate a medical disorder 
to a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  Lay statements from the veteran and his 
wife, which assert various periods of active service in 
Vietnam or offshore of Vietnam on the U.S.S. Ogden from 1970 
to 1975 are not material because the VA is bound by service 
department findings that show active service within the 
United States only.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  A February 4, 1975 typed document, in which the 
veteran's commanding officer signed to refer him for 
psychiatric evaluation during service, is cumulative and 
therefore not material. 

Form DD 215 and additional service department records show 
that the veteran received a Humanitarian Service Medal for an 
unspecified operation and confirm that his only active 
service took place from March 1974 to June 1975, entirely 
within the United States.  The veteran could not have served 
aboard the U.S.S. Ogden offshore of Vietnam in 1975 because 
he had absolutely no foreign or sea service.  He could not 
have been overseas in 1975 because he was documented as away 
without leave (AWOL) from Camp Pendleton, California, in 
January 1975, February 1975, March 1975, and May 1975.  
Therefore, contrary to what the veteran asserts and his wife 
believes, he could not have served in Vietnam or in waters 
offshore of Vietnam as part of Operation Frequent Wind in 
April 1975.  The February 1975 referral for evaluation is not 
material because the evidence previously of record reflects 
psychiatric evaluation in March 1975.  A May 1975 
recommendation for administrative discharge, which states a 
lay diagnosis of depression, is not material because a lay 
person is not competent to state an in-service diagnosis.  
Espiritu, 2 Vet. App. at 494-95.  

Post-service VA and private medical records, which include 
psychiatric diagnoses of anxiety disorder with panic attacks 
from March 1981 to October 1982 and from November 1997 to 
September 2000, bipolar affective disorder from February 1982 
to March 1982, depressive disorder from February 1978 to July 
1982 and from December 1997 to September 2000, and mood 
disorder in January 2000, are not material because the claims 
folder includes no medical opinion relating any of these 
somewhat current psychiatric diagnoses to active service.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a nexus between the claimed in-
service disability and the present disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  In April 1981, the 
veteran admitted that he had been abusing speed, Valium, 
marijuana, cocaine, LSD, and other drugs, and a private 
examiner stated that the veteran's psychosis might be related 
to his drug abuse.  In January 2000, a VA doctor and a VA 
psychologist both examined the veteran, reviewed the claims 
folder, and agreed that the veteran's current psychiatric 
symptoms were related to alcohol abuse and dependence, with 
less than 10 percent probability that current psychiatric 
symptoms were due to other events during active duty.  

The May 1976 VA medical report, which includes a diagnosis of 
multiple abrasions, contusions, and laceration of the lip and 
mouth following a fight, is not material.  Although the 
veteran has repeatedly cited this record to claim diagnosis 
of a psychiatric disability within one year after service, 
the fact remains that the May 1976 diagnosis includes no 
psychiatric disability.  The October 1982, January 1983, and 
April 1985 VA diagnosis of delayed stress disorder, which 
some examiners have related to the veteran's purported 
Vietnam service, is also not material because service 
department records show that the veteran was not in Vietnam.  
When treated for injuries from a motorcycle accident in 
November 1979, the veteran himself reported that he had never 
been to Vietnam.  Other post service medical records, which 
include diagnoses of adult adjustment disorder from January 
1979 to January 1983, borderline personality disorder in 
February 1982, and a personality disorder, not otherwise 
specified, in January 2000, are not material because they 
simply duplicate earlier diagnosed personality disorders for 
which VA compensation may not be paid.  See 38 C.F.R. 
§ 3.303(c).  Other post service medical records, which show 
that the veteran drove drunk and suffered a closed head 
injury in a head-on car accident in March 1988, and which 
include multiple diagnoses of alcoholism and alcohol abuse, 
are not material because the claims folder includes no 
medical opinion that chronic alcoholism is secondary to a 
service-connected disability.  The other post-service medical 
records are not material because they address unrelated 
hypertension, pancreatitis, psoriasis, musculoskeletal 
disorders, and the veteran's complaints of chest pain and 
shortness of breath.  

The remaining miscellaneous documents, which address a 
nonservice-connected pension, the veteran's dependents, and 
vocational rehabilitation, are not material because they are 
not probative of the issue of entitlement to service 
connection for a psychiatric disability.  A November 2001 
excerpt from the Dictionary of American Naval Fighting Ships, 
which outlines the movements of the U.S.S. Ogden prior to 
1967, is particularly not of use because the veteran alleges 
that he was on the U.S.S. Ogden in 1975 and because the VA is 
still bound by service department findings that the veteran 
served only within the United States.  Duro, 2 Vet. App. at 
532.  

For all these reasons, the claim is not reopened.  The 
evidence received since September 1982 is duplicative of 
previously considered evidence or is not probative of the 
issue of entitlement to service connection for a psychiatric 
disability other than PTSD.  


ORDER

New and material not having been received, the claim is not 
reopened, and entitlement to service connection for a 
psychiatric disability other than PTSD remains denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

